Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 1, 6, 10, 12, 14-15, 30-31, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (U.S. Patent No. 20170244529, hereinafter Yu). )]

Regarding Claim 1, Yu teaches “A paging method, comprising: configuring, by a base station, a paging parameter according to a user equipment (UE) category, wherein the paging parameter comprises at least one of:
A base station sends to a UE control information based on  a system parameter, a UE specific parameter, or a UE group specific parameter (para. 0019).
configuration information for scheduling 5paging or information about a downlink carrier for carrying the paging.”
a base station may send control information (configuration information) for scheduling a paging message to a UE or multiple groups of UEs (para. 0004).
Regarding Claim 6, Yu teaches “The method of claim 1, after the configuring, by the base station, the paging parameter according to the UE category, 
	Yu provides that a transmission may be sent by a base station based on a UE specific parameter or a UE group specific parameter (para. 0019).
the method further comprises: selecting, by the base station, a paging resource according to a category of a to-be-paged UE and the configured paging parameter 
A base station determines a UE group specific parameter (category of a to-be-paged UE) and/or a UE specific parameter (paging parameter) to designate a first or second transmission resource (paging resource) to an associated UE (to-be-paged UE) (para. 0019). 
and sending, on the paging resource by the base station, a paging 30message to the to-be-paged UE.”
The base station then sends a transmission resource (paging resource) that can include a paging message (para. 0013).
Regarding Claim 10, Yu teaches “A paging method, comprising: BY20EX1282FGPE-US English translation of PCT/CN2019/078126receiving, by a user equipment (UE), a paging parameter configured according to a UE category and sent by a base station,
 	Yu provides that a transmission may be sent by a base station based on a UE specific parameter or a UE group specific (UE category) parameter to an associated UE (para. 0019).
wherein the paging parameter comprises at least one of configuration information for scheduling paging or information about a downlink carrier for carrying the paging.”
a base station may send control information (configuration information) for scheduling a paging message to a UE or multiple groups of UEs (para. 0004).
	Regarding Claim 11, Yu teaches “The method of claim 10, wherein the UE category comprises at least one of an enhanced coverage restricted UE, a coverage enhancement mode B (CE-ModeB) restricted UE, a UE at a low power level, a mobility restricted UE, a UE at a particular coverage enhancement level, or another UE having a feature restricting a UE coverage area.”
The MTC device may refer to a UE category which can support enhanced coverage (para. 0025).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Hong to provide specific category types for certain coverage areas. Doing so would allow for low cost or low complexity user equipment for paging messages as suggested By Hong (para. 0025).
	Regarding Claim 14, Yu teaches “The method of claim 10, after the receiving, by the UE, the paging parameter configured according to the UE category and sent by the base station, the method further comprises: selecting, by the UE, a paging resource according to a category of the UE and the received paging parameter and monitoring, on the paging resource by the UE, a paging message.”
A base station may then utilize the UE specific parameter or UE group specific parameter to indicate a first transmission resource or second transmission resource (paging resource) to be transmitted to the associated UE for receiving (para. 0019).
	Regarding Claim 15, Yu teaches “The method of claim 14, wherein selecting, by the UE, the paging resource according to the category of the UE and the received paging parameter comprises: 
in response to determining that the category of the UE is configured with the paging parameter, selecting the paging resource according to the paging parameter; 
or in response to determining that the category of the UE is not configured with the paging parameter, 30selecting the paging resource according to a paging parameter corresponding to a legacy UE or according to a paging parameter that is among the configured paging parameter and that corresponds to a UE category having a coverage area greater than or equal to a smallest coverage area among the category of the UE, wherein the paging parameter corresponding to the legacy UE is configured according to a maximum cell coverage area.”
a UE group specific parameter (paging parameter of a UE’s category) can be used to determine a second transmission resource (paging resource) to be transmitted to the UE (para. 0034) (This covers the first part of the claim’s limitations before the “or”)
	Regarding Claim 30, Yu teaches “A base station, comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein when the computer program is executed by the processor, the paging method of claim 1 is performed.”
	Yu provides a processing module corresponding a processor of a base station which may include memory and execute the stored instruction code from the memory (para. 0226).
	Regarding Claim 31, Yu teaches “A user equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and executable by the processor, wherein when the computer program is executed by 25the processor, the paging method of any one of claims 10 to 21 is performed.”
	Yu provides a processor for a receiving module of a UE that may include memory and store instruction code to be executed by the processor (para. 0227).
	Regarding Claim 33, teaches “A computer-readable storage medium storing an information processing program, wherein when the information processing program is executed by a processor, the paging method of laim 1 is performed.”
	Yu provides a computer-readable storage medium to perform the embodiments disclosed relating to paging processes (para. 0228).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 2-3 7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Du (U.S. Patent No. 20170150477, hereinafter Du).)]
	Regarding Claim 2, Yu teaches “The method of claim 1, wherein the UE category comprises at least one of: 
Yu does not explicitly teach “an enhanced coverage restricted UE, a coverage enhancement mode B (CE-ModeB) restricted UE, a UE at a low power level, a mobility restricted UE, a UE at a particular coverage enhancement level, or another UE having a feature restricting 10a UE coverage area.”
	However, in a similar endeavor, Du teaches “an enhanced coverage restricted UE, a coverage enhancement mode B (CE-ModeB) restricted UE, a UE at a low power level, a mobility restricted UE, a UE at a particular coverage enhancement level, or another UE having a feature restricting 10a UE coverage area.”
Du provides a coverage enhancement mode (CE-nB) providing a low density of paging occasions (para. 0027) similar to CE-ModeB of a UE for the purpose of low transmission power usage.
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu in view of Qi with the teachings of Du to provide a mechanism for UEs to operate at a different coverage enhancement mode. Doing so would allow for little to no collisions and a lower density of paging occasions as suggested by Du (para. 0027).
Regarding Claim 3, Yu teaches “The method of claim 1, wherein the configuration information for scheduling the paging comprises at least one of: 
	A base station is able to transmit control information (configuration information) for scheduling (para. 0135).
Yu does not explicitly teach “a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a time-frequency position of the wakeup 15signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging cycle.”
However, in a similar endeavor, Du teaches “a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a time-frequency position of the wakeup 15signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging cycle.”
	Du provides a required number of repetitions (maximum number of repetitions) to be performed in a physical downlink control channel in order to reach enhanced coverage UEs (para. 0027). 
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Du to provide a number of repetitions to be performed for paging select UEs. Doing so would allow for an improvement in coverage as suggested by Du (para. 0027).
Regarding Claim 7, Yu teaches “The method of claim 6, wherein the selecting, by the base station, the paging resource according to the category of the to-be-paged UE and the configured paging parameter comprises: 
	A base station may select a transmission resource (paging resource) according to a UE specific parameter or a UE group specific parameter for the associated UE (para. 0019).
in response to determining that the category of the to-be-paged UE is configured with the paging parameter, selecting the paging resource according to the paging parameter; 
orBY20EX1282FGPE-US English translation of PCT/CN2019/078126in response to determining that the category of the to-be-paged UE is not configured with the paging parameter, 
based on a UE specific parameter, or a UE group specific parameter (para. 0019).
Yu does not explicitly teach “selecting the paging resource according to a paging parameter corresponding to a legacy UE or according to a paging parameter that is among the configured paging parameter and that corresponds to a UE category having a coverage area greater than or equal to a smallest 5coverage area among the category of the to-be-paged UE,”
However, in an analogous art in coverage enhancement, Du teaches “selecting the paging resource according to a paging parameter corresponding to a legacy UE or according to a paging parameter that is among the configured paging parameter and that corresponds to a UE category having a coverage area greater than or equal to a smallest 5coverage area among the category of the to-be-paged UE, wherein the paging parameter corresponding to the legacy UE is configured according to a maximum cell coverage area.”
Du provides a coverage enhancement paging parameter that is utilized for UE that require coverage enhancement (para. 0043), an example is shown of which UEs require the coverage enhancement mode in Figure 1 (Figure 1).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Du to provide a paging parameter corresponding to coverage. Doing so would allow for coverage enhancements for UEs providing less collisions on a PDCCH and an improvement for machine type communications as suggested by Du (para. 0027).
Regarding Claim 11, Yu teaches “The method of claim 10, “
Yu does not explicitly teach “wherein the UE category comprises at least one of an enhanced coverage restricted UE, a coverage enhancement mode B (CE-ModeB) restricted UE, a UE at a low power level, a mobility restricted UE, a UE at a particular coverage enhancement level, or another UE having a feature restricting a UE coverage area.”
However, in a similar endeavor, Du teaches “wherein the UE category comprises at least one of an enhanced coverage restricted UE, a coverage enhancement mode B (CE-ModeB) restricted UE, a UE at a low power level, a mobility restricted UE, a UE at a particular coverage enhancement level, or another UE having a feature restricting a UE coverage area.”
Du provides a coverage enhancement mode (CE-nB) providing a low density of paging occasions (para. 0027) similar to CE-ModeB of a UE for the purpose of low transmission power usage.
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Du to provide a mechanism for UEs to operate at a different coverage enhancement mode. Doing so would allow for little to no collisions and a lower density of paging occasions as suggested by Du (para. 0027).
Regarding Claim 12, Yu teaches “The method of claim 10, wherein the configuration information for scheduling the paging 
A base station is able to transmit control information (configuration information) for scheduling (para. 0135).
Yu does not explicitly teach “comprises at least one of a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a time-frequency position of the wakeup signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging 15cycle.”
However, in a similar endeavor, Du teaches “comprises at least one of a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a time-frequency position of the wakeup signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging 15cycle.”
	Du provides a required number of repetitions (maximum number of repetitions) to be performed in a physical downlink control channel in order to reach enhanced coverage UEs (para. 0027). 
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Du to provide a number of repetitions to be performed for paging select UEs. Doing so would allow for an improvement in coverage as suggested by Du (para. 0027).

[AltContent: textbox (Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wang (U.S. Patent No. 20180160407, hereinafter Wang).)]
	Regarding Claim 4, Yu teaches “The method of claim 1, 
Yu does not explicitly teach “wherein the information about the downlink carrier for carrying the paging comprises at least one of: a list of carriers capable of carrying the paging, a list of narrowbands capable of carrying the paging, a 20UE selection weight of a paging carrier, a UE selection weight of a paging narrowband, a number of paging carriers, or a number of paging narrowbands.”
	However, in an analogous art in resource configuration for wireless communication, Wang teaches “a list of carriers capable of carrying the paging, a list of narrowbands capable of carrying the paging, a 20UE selection weight of a paging carrier, a UE selection weight of a paging narrowband, a number of paging carriers, or a number of paging narrowbands.”
	Wang provides a list of uplink-downlink carrier pairs that may be utilized as part of a downlink control message that may be a paging message transmitted to a UE by a base station (a list of carriers capable of carrying the paging) (para. 0032).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Wang to provide designated carriers for paging messages in a common system. Doing so would allow for proper configuration of resources that may be transmitted (para. 0029) and that it may improve system resource congestion as suggested by Wang (para. 0027).
Regarding Claim 13, Yu teaches “The method of claim 10, 
Yu does not explicitly teach “wherein the information about the downlink carrier for carrying the paging comprises at least one of: a list of carriers capable of carrying the paging, a list of narrowbands capable of carrying the paging, a UE selection weight of a paging carrier, a UE selection weight of a paging narrowband, a number 20of paging carriers, or a number of paging narrowbands.”
However, in a similar endeavor, Wang teaches “wherein the information about the downlink carrier for carrying the paging comprises at least one of: a list of carriers capable of carrying the paging, a list of narrowbands capable of carrying the paging, a UE selection weight of a paging carrier, a UE selection weight of a paging narrowband, a number 20of paging carriers, or a number of paging narrowbands.”
Wang provides a list of uplink-downlink carrier pairs that may be utilized as part of a downlink control message that may be a paging message transmitted to a UE by a base station (a list of carriers capable of carrying the paging) (para. 0032).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Wang to provide designated carriers for paging messages in a common system. Doing so would allow for proper configuration of resources that may be transmitted (para. 0029) and that it may improve system resource congestion as suggested by Wang (para. 0027).
[AltContent: textbox (Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Qi (U.S. Patent No. 20170311247, hereinafter Qi).)]
	Regarding Claim 9, Yu teaches “The method of claim 6, before the selecting, by the base station, the paging resource according to the category of the to-be-paged UE and the configured paging parameter, the method further comprises: 
	Yu provides that a transmission may be sent by a base station based on a UE specific parameter or a UE group specific parameter (para. 0019).
identifying, by the base station according to UE category information of the to-be-paged UE carried in a paging message sent by a mobility management entity (MME), the UE category of the to-be-paged UE, wherein the UE category information comprises at least one of UE power level information or UE category indication information.”
	Yu provides a first transmission source sent by a base station for a specific category of UE or multiple categories of UEs that includes at least control information that indicates one or more resources for information transmissions but does not utilize a MME (para. 0137).
Yu does not explicitly teach “30 by a mobility management entity (MME), “
However, in a similar endeavor, Qi teaches “by a mobility management entity (MME), “
Qi provides an MME that can send a paging message that includes an identifier of a UE to a base station (UE category information) (para. 0005).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Qi to perform paging methods while utilizing a MME. Doing so would allow for improvements in user equipment paging methods and provide a resolution for low paging efficiencies as suggested by Qi (para. 0085).
[AltContent: textbox (Claim(s) 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Du as applied to claim 7 above, and further in view of Qi.)]
	Regarding Claim 18, Yu teaches “The method of claim 15 , wherein the selecting the paging resource according to the 5paging parameter comprises: 
in response to determining that a parameter item is configured in the paging parameter, selecting the paging resource according to the configured parameter item; 
a system parameter, UE specific parameter, or a UE group specific parameter can determine a second transmission resource (paging resource) based on the configured parameter (para. 0034)
Yu does not explicitly teach “and in response to determining that no parameter item is configured in the paging parameter, selecting the paging resource according to a parameter item corresponding to a legacy UE, wherein the 10parameter item corresponding to the legacy UE is configured according to a maximum cell coverage area, wherein the parameter item comprises at least one of a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging cycle.”
However, in a similar endeavor, Qi teaches “and in response to determining that no parameter item is configured in the paging parameter, selecting the paging resource according to a parameter item corresponding to a legacy UE, wherein the 10parameter item corresponding to the legacy UE is configured according to a maximum cell coverage area, “
Qi provides a load parameter value (parameter item) that is utilized to determine off a load parameter of a base station to determine last access of a UE (legacy UE). Furthermore, a UE may utilize the load parameter value to determine prior use for efficiency in a coverage area of a last accessed base station (para. 0124).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Qi to provide a parameter for efficient access for UEs for common base stations. Doing so would allow for improvements in user equipment paging methods and provide a solution for paging efficiency and reducing paging signaling as suggested by Qi (para. 0124).
Yu in view of Qi does not teach “wherein the parameter item comprises at least one of a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging cycle.”
However, in an analogous art in paging messaging methods, Du teaches “wherein the parameter item comprises at least one of a maximum number of repetitions of a physical downlink control channel (PDCCH), a maximum number of repetitions of a wakeup signal for scheduling the paging, a paging cycle, or a number nB of paging resources in the paging cycle.”
A coverage enhancement paging parameter (parameter item) can be utilized for coverage enhancement mode (para. 0043) and the required number of repetitions (maximum number) of a PDCCH (para. 0035).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu in view of Qi with the teachings of Du to utilize repetitions as a method for paging message coverage enhancement on a PDCCH. Doing so would allow for improvements in user equipment paging methods and provide greater efficiency for coverage (para. 0004).
	Regarding Claim 21, Yu teaches “The method of claim 14, before selecting, by the UE, the paging resource according to the category of the UE and the received paging parameter, the method further comprising: 
identifying, by the UE, the category of the UE according to UE power level information or own feature information of the UE or identifying, by the UE, the category of the UE according to a 10UE category carried in a message present 
Yu provides a UE specific parameter or a UE group specific parameter (category of the UE) to be utilized to determine transmission of a transmission resource (para. 0193). An example is a second transmission resource that may be transmitted which includes information that contained by a paging message (para. 0192).
Yu does not explicitly teach “by a mobility management entity (MME), wherein the own feature information refers to whether coverage enhancement mode B (CE-ModeB) of the UE is restricted, and in response to the CE-ModeB of the UE being restricted, the category of the UE comprises a CE-ModeB restricted UE.”
However, in a similar endeavor, Qi teaches “by a mobility management entity (MME)”
Qi provides an MME that can send a paging message that includes an identifier of a UE to a base station (UE category information) (para. 0005).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Qi to perform paging methods while utilizing a MME. Doing so would allow for improvements in user equipment paging methods and provide a resolution for low paging efficiencies as suggested by Qi (para. 0085).
Yu in view of Qi does not explicitly teach “wherein the own feature information refers to whether coverage enhancement mode B (CE-ModeB) of the UE is restricted, and in response to the CE-ModeB of the UE being restricted, the category of the UE comprises a CE-ModeB restricted UE.”
However, in a similar endeavor, Du teaches “wherein the own feature information refers to whether coverage enhancement mode B (CE-ModeB) of the UE is restricted, and in response to the CE-ModeB of the UE being restricted, the category of the UE comprises a CE-ModeB restricted UE.”
	Du provides a coverage enhancement mode (CE-nB) providing a low density of paging occasions (para. 0027) similar to CE-ModeB of a UE for the purpose of low transmission power usage.
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu in view of Qi with the teachings of Du to provide a mechanism for UEs to operate at a different coverage enhancement mode. Doing so would allow for little to no collisions and a lower density of paging occasions as suggested by Du (para. 0027).
[AltContent: textbox (Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yi (U.S. Patent No. 20190215710, hereinafter Yi).)]
	Regarding Claim 20, Yu teaches “The method of claim 15
Yu does not explicitly teach “selecting a carrier or BY20EX1282FGPE-USEnglish translation of PCT/CN2019/078126narrowband from a paging carrier or narrowband of the legacy UE according to a paging carrier or narrowband selection policy of the legacy UE and selecting the paging resource according to the selected carrier or narrowband, wherein the paging carrier or narrowband of the legacy UE is configured according to the maximum cell coverage area and the paging carrier or narrowband 5selection policy of the legacy UE is configured according to the maximum cell coverage area.”
	However, in an analogous art in narrowband selection, Yi teaches “selecting a carrier or BY20EX1282FGPE-USEnglish translation of PCT/CN2019/078126narrowband from a paging carrier or narrowband of the legacy UE according to a paging carrier or narrowband selection policy of the legacy UE and selecting the paging resource according to the selected carrier or narrowband, wherein the paging carrier or narrowband of the legacy UE is configured according to the maximum cell coverage area and the paging carrier or narrowband 5selection policy of the legacy UE is configured according to the maximum cell coverage area.”
	Yi discloses an efficient narrowband selection method (narrowband selection policy) based on narrowband CQI feedback that is measured by a UE (legacy UE) (para. 0085). The narrowband CQI feedback reported by UEs can determine resources for coverage enhancement and the coverage enhancement level (range from minimum-maximum cell coverage) of a UE may be determined by channel conditions based on the narrowband selected (para. 0089-0091).
It would be a prima facie obvious of one of ordinary skill before the effective filing date of the claimed invention to have modified Yu with the teachings of Yi to provide a narrowband selection policy of legacy UEs. Doing so would allow for an efficient method for proper narrowband selection and reduce hardware cost as well as battery consumption as suggested by Yi (para. 0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 20170019878, Hu provides a disclosure regarding a paging method with corresponding coverage enhancement levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415